Citation Nr: 1641502	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-36 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a back disability to include as secondary to service-connected right upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1983.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board at a June 2016 videoconference hearing.  A transcript of that hearing is of record. 

In August 2016, the Veteran submitted additional evidence.  She waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the June 2016 Board hearing that she wished to withdraw her appeal for the issue of entitlement to service connection for fibromyalgia.

2.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the June 2016 Board hearing that she wished to withdraw her appeal for the issue of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  

On June 22, 2016, during her hearing before the undersigned VLJ, the Veteran requested that the Board withdraw her appeal with respect to the issues of entitlement to service connection for fibromyalgia and depression. 

There remains no allegation of errors of fact or law for appellate consideration with regards to the issue of entitlement to service connection for fibromyalgia and depression.  Accordingly, the Board does not have jurisdiction to review the issues, and it they are dismissed.


ORDER

The appeal seeking entitlement service connection for fibromyalgia is dismissed.

The appeal seeking entitlement service connection for depression is dismissed.


REMAND

During her June 2016 Board hearing, the Veteran testified that she injured her back lifting heavy loads, to include transferring patients, as a surgical technician during service and had back symptoms since that time.  Service treatment records demonstrate the Veteran's complaints of right hip pain and post-service treatment records include evidence of a present lumbar spine disability.  A VA examination is necessary to determine the nature and etiology of the claimed condition.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner is asked to address the specific questions set forth below.

Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159 (c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any ongoing VA clinical records not on file pertaining to treatment of the claimed conditions. All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's back disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to her back symptoms.

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a back disability that began in or is otherwise attributable to her active duty service, or whether it is at least as likely as not (50 percent or better probability) that the Veteran has a back disability  that is proximately due to or chronically worsened by her service-connected right upper extremity neuropathy.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. In answering the questions posed above, the examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3.  After completion of the foregoing, readjudicate the
 claim.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


